



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Versnick, 2016 ONCA 232

DATE: 20160330

DOCKET: C61302

Blair, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Alphonse Versnick

Appellant

Lisa Gunn, for the appellant

Katie Doherty, for the respondent

Heard: March 29, 2016

On appeal from the sentence imposed on October 20, 2015
    by Justice K. Gorman of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis for interfering with
    the length of sentence imposed by the trial judge. While her reasons could have
    been more detailed, it is evident that she had in mind Mr. Versnicks personal circumstances
    and his apparent inability to overcome them in this context as well as the need
    for deterrence and the need to separate Mr. Versnick from society in order to
    keep him off the records. His horrendous and lengthy record for driving
    offences including 7 previous convictions for driving while disqualified as
    well as numerous alcohol and other driving related offences speaks for itself.
    In our view, the sentence of 3 years was within the range of available
    sentences in the circumstances and even if it were not, we see no error that
    would have impacted the sentence imposed:
R. v. Lacasse
, 2015 SCC 64.

[2]

The trial judge was apparently not
    asked to impose the mandatory minimum driving prohibition required by s.259(1)
    of the
Criminal Code
. The Crown
    requests the imposition of such a prohibition on appeal, although no
    cross-appeal has been filed. We are satisfied that we have the jurisdiction to
    deal with this, given the sentence appeal by the appellant.

[3]

Having regard to the appellants
    lengthy driving record and the potential danger to the public from his
    continual driving in defiance of court orders, we impose a driving prohibition
    of 10 years to run consecutively to any existing outstanding driving
    prohibitions or suspensions.

[4]

Leave to appeal sentence is granted but
    the sentence appeal is dismissed. An order will go prohibiting the appellant
    from driving for a period of 10 years, consecutive to any existing and
    outstanding driving prohibitions or suspensions.

R.A. Blair J.A.


